IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39544

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 713
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 13, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
GABRIEL L. BAKER,                                )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Lincoln County. Hon. John K. Butler, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of eight years, for conspiracy to commit burglary, affirmed.

       Stephen D. Thompson, Ketchum, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Gabriel L. Baker pled guilty to conspiracy to commit burglary. Idaho Code §§ 18-1401,
18-1701. The district court sentenced Baker to a unified term of ten years, with a minimum
period of confinement of eight years. Baker appeals asserting that the district court abused its
discretion by imposing an excessive sentence.
       Baker is estopped to complain of the sentence he stipulated to. State v. Leyva, 117 Idaho
462, 465, 788 P.2d 863, 866 (Ct. App. 1990). Moreover, sentencing is a matter for the trial
court's discretion. Both our standard of review and the factors to be considered in evaluating the
reasonableness of the sentence are well established and need not be repeated here. See State v.
Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106
Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568,

                                                1
650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence, we consider the
defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
Applying these standards, and having reviewed the record in this case, we cannot say that the
district court abused its discretion.
        Therefore, Baker’s judgment of conviction and sentence are affirmed.




                                               2